Case: 3:18-cv-00467-jdp Document #: 79 Filed: 11/25/20 Page 1 of 1

- neytep Shape Oigpriek of feurh .
. ww esfery bistict oF wiseon sty

wile Simpsor

i ars og
_ Retrhener- apre ot O tiggas « IB-ev ter

 
 

Cov. 7 Teng Evens PHO Doc, “ ce a
feestacy Kevin Cat a oe i me an _

 

oy gt

ebro» ner “Ate © sthant

    

/ f wohee oF apel |

a yt

fro Se willie Sinasort gives

  

hte ff age
PHO erper oF Sloae. erry 2s De Petey é on Mt §- Risfri ce four
UP 28P CH Lisprich oF WS CoS it Ihe North henry ffreee Reon 32
MASON Wt, Den yirtg App ajant YLuse [FR cn] ig tf, Cara e
plant, Te The us Cour of apperls for Phe Wy G4 27 South
_ RtarBorn &frect , Rev} « 2722 ChieAge atl ee Jue Leeo
Thou syn tellar Santen eH rag Flings erpereg By The Pty
Gr, s< wilire Simpson Vv Store BeKspeie!, He -B434 , 46 “B42F,
42-167 (marth Zo, ot 2) bas Beer! Paro Ano, "There Ae we oO
Bary my Filings - os

 

si9ea7n Bony oF Aus nore

 

Green Bay wy 5YZ97- ,

Meche Benth: apace pgs tah

a “tls The IG ASP Ry, 2oOLe Dec SoH .

|

 
